
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.18



EMPLOYMENT AGREEMENT


        THIS EMPLOYMENT AGREEMENT (the "Agreement") is entered into by and
between The Sports Authority, Inc., a Delaware corporation previously known as
Gart Sports Company (the "Company"), and Nesa Hassanein (the "Executive") and
shall be effective as of the "Effective Time," as defined in the written
Agreement and Plan of Merger, dated as of February 19, 2003, by and among the
Company, Gold Acquisition Corp., a Delaware corporation and wholly owned
subsidiary of the Company, and The Sports Authority, Inc. ("TSA") (the "Merger
Agreement").

        WHEREAS, the Company desires to employ the Executive as its Executive
Vice President and General Counsel and the Executive desires to serve in such
capacity on behalf of the Company.

        NOW, THEREFORE, in consideration of the promises and of the mutual
covenants and agreements hereinafter set forth, the Company and the Executive
hereby agree as follows:

        1.     Employment.

        (a)   Term. The term of this Agreement (the "Term") shall begin as of
the Effective Time and shall end at the time of the termination of the
Executive's employment in accordance with Section 9 herein.

        (b)   Duties. The Executive shall serve as the Executive Vice President
and General Counsel of the Company and shall report directly to the Chief
Executive Officer of the Company (the CEO"). The Executive shall have such
duties and responsibilities as are consistent with her position as Executive
Vice President and General Counsel of the Company. In addition, the Executive
shall perform all other duties and accept all other responsibilities incident to
such position as may be reasonably assigned to her by the CEO.

        (c)   Best Efforts. During the period of her employment, the Executive
shall devote her best efforts and full-time and attention to promote the
business and affairs of the Company and its affiliated companies, and shall be
engaged in other business activities only to the extent that such activities are
not competitive with the Company and do not interfere or conflict with her
obligations to the Company hereunder, including, without limitation, the
obligations pursuant to Section 12 below. Notwithstanding the foregoing, the
Executive may (A) serve on corporate, civic, educational, philanthropic or
charitable boards or committees, (B) deliver lectures, fulfill speaking
engagements or teach at educational institutions and (C) manage personal
investments, so long as such activities do not significantly interfere with the
performance of the Executive's responsibilities hereunder. The foregoing shall
also not be construed as preventing the Executive from investing her assets in
such form or manner as will not require any significant services on her part in
the operation of the affairs of the businesses or entities in which such
investments are made; provided, however, that the Executive shall not invest in
any business competitive with the Company, except that the Executive shall be
permitted to own not more than 5% of the stock of those companies whose
securities are listed on a national securities exchange or on the NASDAQ system.

        2.     Compensation. As compensation for the services to be rendered
hereunder, the Company shall pay to the Executive an annual base salary of
$340,000 (the "Base Salary"). The Base Salary may be subject to annual increases
(but not decreases), as determined in the sole discretion of the Compensation
Committee (the "Compensation Committee") of the Board of Directors of the
Company (the "Board"). The Base Salary shall be paid in accordance with the
Company's existing payroll policies.

        3.     Bonus. The Executive shall be eligible for an annual target bonus
payment in an amount equal to 60% of her Base Salary (the "Bonus"). The Bonus
shall be determined based on the achievement of certain performance objectives
of the Company as established by the Compensation Committee and communicated to
the Executive in writing as soon as practicable after commencement of the year
in respect of which the Bonus is paid. The Bonus may be greater or less than the
target Bonus, based on the level of achievement of the applicable performance
objectives.

        4.     Equity Award. The Executive shall be eligible to receive stock
options and other equity-based compensation awards under the Company's 2003 Long
Term Incentive Compensation Plan and otherwise.

        5.     Expenses. The Company shall reimburse the Executive for all
necessary and reasonable travel, entertainment and other business expenses
incurred by her in the performance of her duties hereunder in accordance with
such reasonable procedures as the Company may adopt generally from time to time.
The Company shall also reimburse the Executive for reasonable legal fees
incurred in connection with the review of the terms of this Agreement.

        6.     Vacation. The Executive shall be entitled to vacation, holiday
and sick leave at levels no less than commensurate with those provided to any
other executive vice president of the Company, in accordance with the Company's
vacation, holiday and other pay-for-time-not-worked policies.

        7.     Retirement and Welfare Benefits. The Executive shall be entitled
to participate in the Company's health, life insurance, long and short-term
disability, dental, retirement, and medical programs, if any, pursuant to their
respective terms and conditions, on a basis no less than commensurate with those
provided to any other executive vice president of the Company. Nothing in this
Agreement shall preclude the Company or any affiliate of the Company from
terminating or amending any employee benefit plan or program from time to time
after the effective date of this Agreement, provided that any such amendment or
termination shall be effective as to the Executive only if it is equally
applicable to every other senior executive officer of the Company.

        8.     Perquisites. The Executive shall be provided with such other
executive perquisites as may be provided to other executive vice presidents of
the Company (including but not limited to the use of a Company-provided
automobile of a type similar to that being provided to other executive vice
presidents of the Company and all operating and insurance costs related thereto,
and a discount card allowing the Executive to purchase items from the Company's
retail stores at cost plus 10%).

        9.     Termination.

        (a)   Termination by the Company.

        (1)   For Cause. The Company may terminate the Executive's employment
hereunder at any time for Cause (as defined and in accordance with the
procedures outlined below), in which case the Company's sole liability to the
Executive shall be for unpaid Base Salary and benefits (then owed, or accrued
and owed in the future, but in all events and without increasing the Executive's
rights under any other provision hereof, excluding any Bonus payments not yet
paid) through the date of termination and unreimbursed expenses incurred by the
Executive pursuant to Section 5 above, each of which shall be paid within
10 days following the date of the Executive's termination.

        (2)   Without Cause. The Company may also terminate the Executive's
employment without Cause at any time upon not less than thirty (30) days' prior
written notice to the Executive; provided, however, that in the event that such
notice is given, the Executive shall be under no obligation to render any
additional services to the Company and shall be allowed to seek other
employment. Upon the Executive's termination in accordance with the preceding
sentence, the Company shall pay to the Executive a single lump sum in cash,
within 10 days following the date of the Executive's termination, unless another
date is mutually agreed upon by the parties, equal to the aggregate amount of
(i) unpaid Base Salary, accrued but unpaid Bonus and benefits (then owed, or
accrued and owed in the future) through the date of termination, (ii) 2.4 times
the Base Salary in effect immediately prior to such termination if such
termination occurs prior to the third anniversary of the Effective Time and 1.5
times such Base Salary if such termination occurs on or following the third
anniversary of the Effective Time, and (iii) all unreimbursed expenses incurred
by the Executive pursuant to Section 5. In addition, (x) at the time of such
termination, the Executive shall be fully vested in all outstanding long-term
incentive awards (whether based in equity or cash, and specifically including,
but not limited to, stock options and restricted stock) then held by the
Executive, (y) if such termination occurs on or following the third anniversary
of the Effective Time then, no later than the date on which annual bonuses are
generally paid to the Company's executives in respect of the year of such
termination, the Executive shall receive a payment equal to 1.5 times the lesser
of (I) the target Bonus for the year of termination or (II) the Bonus to which
the Executive would have been entitled for the year of termination had the
Executive remained employed throughout such year, based on the achievement of
the Executive's Bonus objectives for such year; provided that if any portion of
such Bonus is based on subjective determinations, then for purposes of this
subclause (II) the amount of the Bonus shall be determined based on the
percentage of the applicable objective performance criteria attained multiplied
by the entire target Bonus, and (z) all health, life insurance, long-term
disability, dental, and medical programs specified in Section 7, and all
perquisites described in Section 8, shall continue for 18 months following such
termination (the "Severance Term"); provided, however, that the Company shall in
no event be required to provide any coverage after such time as the Executive
becomes entitled to receive benefits of the same type from another employer or
recipient of the Executive's services (and provided, further, that such
entitlement shall be determined without regard to any individual waivers or
other similar arrangements). At the conclusion of the Severance Term, the
Executive shall be entitled to receive all accrued benefits then owed and any
benefits pursuant to the Company's plans or programs which are accrued and owed
in the future. Notwithstanding the foregoing, if a termination described in this
Section 9(a)(2) occurs (A) within the 18-month period commencing on the date of
a Change of Control (as defined below), or (B) prior to a Change of Control and
such termination was at the request of a third party who had memorialized an
intention or taken steps reasonably calculated to effect a Change of Control or
was otherwise in anticipation of a Change of Control, the Executive shall
receive in all cases the payments and benefits described in this
Section 9(a)(2) as if such termination had occurred prior to the third
anniversary of the Effective Time, plus the Executive shall receive clear title,
free of any liens, to the car provided to the Executive pursuant to Section 8
herein.

        (3)   "Cause" Defined. As used in this Agreement, termination for
"Cause" shall mean a termination based upon:

        (i)    a material violation of any material written rule or policy of
the Company (A) for which violation any employee may be terminated pursuant to
the written policies of the Company reasonably applicable to an executive
employee, and (B) which the Executive fails to correct within 30 days after the
Executive receives written notice from the Board of such violation;

        (ii)   misconduct by the Executive to the material and demonstrable
detriment of the Company;

        (iii)  the Executive's conviction (by a court of competent jurisdiction,
not subject to further appeal) of, or pleading guilty to, a felony;

        (iv)  the Executive's continued and ongoing gross negligence in the
performance of her duties and responsibilities to the Company as described in
this Agreement; or

        (v)   the Executive's material failure to perform her duties and
responsibilities to the Company as described in this Agreement (other than any
such failure resulting from the Executive's incapacity due to physical or mental
illness or any such failure subsequent to the Executive being delivered a notice
of termination without Cause by the Company or delivering a notice of
termination for Good Reason to the Company), in either case after written notice
from the Board to the Executive of the specific nature of such material failure
and the Executive's failure to cure such material failure within thirty
(30) days following receipt of such notice.

        Cause shall not exist unless and until the Company has delivered to the
Executive, along with the notice of Termination for Cause, a copy of a
resolution duly adopted by two-thirds (2/3) of the entire Board (excluding the
Executive if the Executive is a Board member) at a meeting of the Board called
and held for such purpose (after reasonable notice to the Executive and an
opportunity for the Executive, together with counsel, to be heard before the
Board), finding that in the good faith opinion of the Board an event set forth
in clauses (i), (ii), (iv) or (v) above has occurred and specifying the
particulars thereof in detail. The Board must notify the Executive of any event
constituting Cause within ninety (90) days following the Board's knowledge of
its existence or such event shall not constitute Cause under this Agreement.

        (b)   Termination by the Executive.

        (1)   The Executive may resign from her employment hereunder in the
event of "Good Reason" after thirty (30) days' written notice from the Executive
to the Board describing in detail the "Good Reason," if not cured within such
30-day period; provided, however, that such notice shall be given no later than
ninety (90) days after the time that the Executive has actual knowledge of the
event or condition purportedly giving rise to Good Reason. In the event of any
such resignation, the Company's obligations to the Executive shall be the same
as set forth in Section 9(a)(2) above, and if (A) such resignation occurs within
the 18-month period commencing on the date of a Change of Control or (B) prior
to a Change of Control the event constituting Good Reason for such termination
was at the request of a third party who had memorialized an intention or taken
steps reasonably calculated to effect a Change of Control or was otherwise in
anticipation of a Change of Control, then the last sentence of
Section 9(a)(2) shall apply.

        (2)   The Executive may resign her employment hereunder other than for
Good Reason at any time by giving no less than thirty (30) days' written notice
to the Board. In the event of any such resignation, the Company's sole
obligation to the Executive shall be for unpaid Base Salary and benefits (then
owed or accrued and owed in the future, but in all events and without increasing
the Executive's rights under any other provision hereof, excluding any Bonus
payments not yet paid) and reimbursement of expenses pursuant to Section 5 above
through the effective date of the Executive's resignation specified in the
Executive's notice.

        (3)   For the purposes of this Agreement, "Good Reason" means
resignation by the Executive based upon the occurrence without the Executive's
express written consent of any of the following:

        (i)    a significant diminution by the Company of the Executive's role
with the Company or a significant detrimental change in the nature and/or scope
of the Executive's status with the Company (including a diminution in title);

        (ii)   a reduction in Base Salary or target or maximum Bonus, other than
as part of an across the board reduction in salaries of management personnel
(including all vice presidents and positions above) of less than 20%;

        (iii)  at any time following a Change of Control (as defined below), a
material diminution by the Company of compensation and benefits (taken as a
whole) provided to the Executive immediately prior to a Change of Control;

        (iv)  the relocation of the Executive's principal executive office to a
location more than 30 miles further from the Executive's principal residence
than the Executive's principal executive office immediately prior to such
relocation, or any requirement that the Executive be based anywhere other than
the Executive's principal executive office;

        (v)   any failure by the Company to comply with and satisfy clause (ii)
of the first sentence of Section 18; or

        (vi)  any other material breach by the Company of any of the terms and
conditions of this Agreement.

        Notwithstanding the above, a resignation by the Executive for any reason
during the 30-day period commencing six months after a Change of Control, upon
giving at least thirty (30) days' advance written notice to the Board, shall be
considered to be a resignation for Good Reason.

        (c)   Termination by Death or Disability. In the event of the
Executive's death or "permanent disability" (as defined below) during the Term,
the Executive's employment shall terminate on the date of death or date of
permanent disability. In the event of such termination, the Company's sole
obligations hereunder to the Executive (or the Executive's estate) shall be for
unpaid Base Salary, accrued but unpaid Bonus and benefits (then owed or accrued
and owed in the future), a pro-rata Bonus for the year of termination based on
the Executive's target Bonus for such year and the portion of such year in which
the Executive was employed, and reimbursement of expenses pursuant to Section 5
through the effective date of termination, each of which shall be paid within
10 days following the date of the Executive's termination. For purposes of this
Section 9(c), the Executive shall be considered to have suffered a "permanent
disability" if she has become eligible to receive benefits under the long-term
disability plan of the Company.

        10.   Change of Control.

        (a)   A "Change of Control" shall be deemed to have occurred if, after
the Effective Time, (i) the beneficial ownership (as defined in Rule 13d-3 under
the Securities Exchange Act of 1934, as amended (the "Exchange Act")) of
securities representing more than 30% of the combined voting power of the
Company is acquired by any "person" as defined in sections 13(d) and 14(d) of
the Exchange Act (other than the Company, any subsidiary of the Company, or any
trustee or other fiduciary holding securities under an employee benefit plan of
the Company), (ii) the merger or consolidation of the Company with or into
another corporation where the shareholders of the Company, immediately prior to
the consolidation or merger, would not, immediately after the consolidation or
merger, beneficially own (as such term is defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, shares representing in the aggregate 50%
or more of the combined voting power of the securities of the corporation
issuing cash or securities in the consolidation or merger (or of its ultimate
parent corporation, if any) in substantially the same proportion as their
ownership of the Company immediately prior to such merger or consolidation,
(iii) the sale or other disposition of all or substantially all of the Company's
assets to an entity, other than a sale or disposition by the Company of all or
substantially all of the Company's assets to an entity, at least 50% of the
combined voting power of the voting securities of which are owned directly or
indirectly by shareholders of the Company, immediately prior to the sale or
disposition, in substantially the same proportion as their ownership of the
Company immediately prior to such sale or disposition, or (iv) during any period
of two consecutive years, individuals who at the beginning of such period were
members of the Board ("Incumbent Directors") cease for any reason (other than
death) to constitute at least a majority thereof; provided that each new
director whose election, or nomination for election by the Company's
shareholders, was approved by a vote of at least a majority of the directors
then still in office who were directors at the beginning of such period shall be
deemed an Incumbent Director unless such approval was made directly or
indirectly in connection with an actual or threatened election contest with
respect to directors or as a result of any other actual or threatened
solicitation of proxies or consents by or on behalf of any person other than the
Board.

        (b)   Anything in this Agreement to the contrary notwithstanding, if it
is determined that any payment or benefit provided to the Executive under this
Agreement or otherwise, whether or not in connection with a Change of Control (a
"Payment"), would constitute an "excess parachute payment" within the meaning of
section 280G of the Internal Revenue Code of 1986, as amended (the "Code"), such
that the Payment would be subject to an excise tax under section 4999 of the
Code (the "Excise Tax"), the Company shall pay to the Executive an additional
amount (the "Gross-Up Payment") such that the net amount of the Gross-Up Payment
retained by the Executive after the payment of any Excise Tax and any federal,
state and local income and employment tax on the Gross-Up Payment, shall be
equal to the Excise Tax due on the Payment and any interest and penalties in
respect of such Excise Tax. For purposes of determining the amount of the
Gross-Up Payment, Executive shall be deemed to pay federal income tax and
employment taxes at the highest marginal rate of federal income and employment
taxation in the calendar year in which the Gross-Up Payment is to be made and
state and local income taxes at the highest marginal rate of taxation in the
state and locality of Executive's residence (or, if greater, the state and
locality in which Executive is required to file a nonresident income tax return
with respect to the Payment) in the calendar year in which the Gross-Up Payment
is to be made, net of the maximum reduction in federal income taxes that may be
obtained from the deduction of such state and local taxes.

        (c)   All determinations made pursuant to the foregoing paragraph shall
be made by the Company's independent public accounting firm immediately prior to
the transaction resulting in the application of section 4999 of the Code or, if
such firm continues to be retained by the Company or its successor to provide
any services whatsoever subsequent to such transaction, an independent public
accounting firm selected by the Executive in the Executive's sole discretion
(the "Accounting Firm"), which firm shall provide its determination and any
supporting calculations (the "Determination") both to the Company and to the
Executive within ten days of the date of the Executive's termination or any
other date selected by the Executive or the Company. Within ten calendar days of
the delivery of the Determination to the Executive, the Executive shall have the
right to dispute the Determination (the "Dispute"). The existence of any Dispute
shall not in any way affect the Executive's right to receive the Gross-Up
Payments in accordance with the Determination. If there is no dispute, the
Determination by the Accounting Firm shall be final, binding and conclusive upon
the Company and the Executive, subject to the application of Section 10(d). All
of the fees and expenses of the Accounting Firm in performing the determinations
referred to above shall be borne solely by the Company. Within five days after
the Accounting Firm's determination, the Company shall pay to the Executive the
Gross-Up Payment, if any. If the Accounting Firm determines that no Excise Tax
is payable by the Executive, it will, at the same time as it makes such
determination, furnish Executive with an opinion that the Executive has
substantial authority not to report any Excise Tax on her federal, state, local
income or other tax return. The Company agrees to indemnify and hold harmless
the Accounting Firm of and from any and all claims, damages and expenses
resulting from or relating to its determinations pursuant to this Section 10(c),
except for claims, damages or expenses resulting from the gross negligence or
willful misconduct of the Accounting Firm.

        (d)   As a result of the uncertainty in the application of sections 4999
and 280G of the Code, it is possible that the Gross-Up Payments either will have
been made which should not have been made, or will not have been made which
should have been made, by the Company (an "Excess Gross-Up Payment" or a
"Gross-Up Underpayment," respectively). If it is established pursuant to (A) a
final determination of a court for which all appeals have been taken and finally
resolved or the time for all appeals has expired, or (B) an Internal Revenue
Service (the "IRS") proceeding which has been finally and conclusively resolved,
that an Excess Gross-Up Payment has been made, such Gross-Up Excess Payment
shall be deemed for all purposes to be a loan to the Executive made on the date
the Executive received the Excess Gross-Up Payment and the Executive shall repay
the Excess Gross-Up Payment to the Company either (i) on demand, if the
Executive is in possession of the Excess Gross-Up Payment or (ii) upon the
refund of such Excess Gross-Up Payment to the Executive from the IRS, if the IRS
is in possession of such Excess Gross-Up Payment, together with interest on the
Excess Gross-Up Payment at (X) 120% of the applicable federal rate (as defined
in Section 1274(d) of the Code) compounded semi-annually for any period during
which the Executive held such Excess Gross-Up Payment and (Y) the interest rate
paid to the Executive by the IRS in respect of any period during which the IRS
held such Excess Gross-Up Payment. If it is determined (I) by the Accounting
Firm, the Company (which shall include the position taken by the Company,
together with its consolidated group, on its federal income tax return) or the
IRS, (II) pursuant to a determination by a court, or (III) upon the resolution
to the Executive's satisfaction of the Dispute, that a Gross-Up Underpayment has
occurred, the Company shall pay an amount equal to the Gross-Up Underpayment to
the Executive within ten calendar days of such determination or resolution,
together with interest on such amount at 120% of the applicable federal rate
compounded semi-annually from the date such amount should have been paid to the
Executive pursuant to the terms of this Agreement or otherwise, but for the
operation of this Section 10(d), until the date of payment.

        11.   Post-Termination Assistance. Upon the Executive's termination of
employment with the Company, the Executive agrees to fully cooperate in all
matters relating to the winding up or pending work on behalf of the Company and
the orderly transfer of work to other employees of the Company following any
termination of the Executives' employment. The Executive further agrees that she
will provide, upon reasonable notice, such information and assistance to the
Company as may reasonably be requested by the Company in connection with any
audit, governmental investigation, litigation, or other dispute in which the
Company is or may become a party and as to which the Executive has knowledge;
provided, however, that (i) the Company agrees to reimburse the Executive for
any related out-of-pocket expenses, including travel expenses, and to pay the
Executive reasonable compensation for her time based on her rate of Base Salary
at the time of termination, and (ii) any such assistance may not unreasonably
interfere with Executive's then current employment.

        12.   Restrictive Covenants. In consideration of the obligations of the
Company hereunder, the Executive agrees that she shall not, (i) during the Term
and the Severance Term, if severance is being paid, or if no severance is being
paid, for a period of one year after a termination of the Executive's employment
with the Company for any reason, (A) directly or indirectly become an employee,
director, consultant or advisor of, or otherwise affiliated with, any retailer
of sporting goods, athletic footwear or athletic apparel which sells in the
United States through any retail channel, including without limitation, stores,
catalogs, direct mail, the Internet, and commercial and/or institutional sales
(unless (1) the sporting goods, athletic footwear and athletic apparel sold by
such retailer constitute less than 50% of the total sales by such retailer and
its licensees in the United States during the fiscal year of the Company
immediately preceding the year of such termination, (2) such retailer had sales
totaling less than $300,000,000 during the fiscal year of the Company
immediately preceding the year of such termination and had less than twenty
(20) retail outlets in the United States at the end of such fiscal year, or
(3) the classes of products sold by such retailer constitute less than 10% of
the total sales by the Company and its licensees in the United States during the
fiscal year of the Company immediately preceding the year of such termination),
or (B) directly or indirectly solicit or hire or encourage the solicitation or
hiring of any person who was an employee of the Company at any time on or after
the date of such termination (unless more than six months shall have elapsed
between the last day of such person's employment by the Company and the first
date of such solicitation or hiring); (ii) during or after the Term, make
statements or representations, or otherwise communicate, directly or indirectly,
in writing, orally, or otherwise, or take any other action which disparages the
Company or its officers, directors, businesses or reputations; or (iii) during
or after the Term, without the written consent of the CEO, disclose to any
person other than as required by law or court order, any confidential
information obtained by the Executive while in the employ of the Company,
provided, however, that confidential information shall not include any
information known generally to the public (other than as a result of
unauthorized disclosure by the Executive) or any specific information or type of
information generally not considered confidential by persons engaged in the same
business as the Company, or information disclosed by the Company by any member
of the Board or any other officer thereof to a third party without restrictions
on the disclosure of such information. For the purpose of Sections 11 and 12
only, the term "Company" shall mean the Company and its subsidiaries.
Notwithstanding the above, nothing in this Agreement shall preclude the
Executive from making truthful statements or disclosures that are required by
applicable law, regulation or legal process.

        13.   Enforcement. The Executive hereby expressly acknowledges that the
restrictions contained in Section 12 are reasonable and necessary to protect the
Company's legitimate interests, that the Company would not have entered into
this Agreement in the absence of such restrictions, and that any violation of
such restrictions will result in irreparable harm to the Company. The Executive
agrees that the Company shall be entitled to preliminary and permanent
injunctive relief, without the necessity of proving actual damages, as well as
an equitable accounting of all earnings, profits and other benefits arising from
any violation of the restrictions contained in Section 12, which rights shall be
cumulative and in addition to any other rights or remedies to which the Company
may be entitled. The Executive irrevocably and unconditionally (i) agrees that
any legal proceeding arising out of this paragraph may be brought in the United
States District Court for the District of Colorado, or if such court does not
have jurisdiction or will not accept jurisdiction, in any court of general
jurisdiction in Denver County, Colorado, (ii) consents to the non-exclusive
jurisdiction of such court in any such proceeding, and (iii) waives any
objection to the laying of venue of any such proceeding in any such court. The
Executive also irrevocably and unconditionally consents to the service of any
process, pleadings, notices or other papers in connection with any such
proceeding.

        14.   Survival. The provisions of Sections 10, 11, 12, 13, 22 and 23
shall survive the termination of this Agreement.

        15.   No Mitigation or Set Off. In no event shall the Executive be
obligated to seek other employment or take any other action by way of mitigation
of the amounts payable to the Executive under any of the provisions of this
Agreement and such amounts shall not be reduced, regardless of whether the
Executive obtains other employment. The Company's obligation to make the
payments provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any circumstances, including, without
limitation, any set-off, counterclaim, recoupment, defense or other right which
the Company may have against the Executive or others; provided, however, the
Company shall have the right to offset the amount of any funds loaned or
advanced to the Executive and not repaid against any severance obligations the
Company may have to the Executive hereunder.

        16.   Return of Documents. Upon termination of her employment, the
Executive agrees to return all documents belonging to the Company in her
possession including, but not limited to, contracts, agreements, licenses,
business plans, equipment, software, software programs, products,
work-in-progress, source code, object code, computer disks, books, notes and all
copies thereof, whether in written, electronic or other form; provided that the
Executive may retain copies of her rolodex. In addition, the Executive shall
certify to the Company in writing as of the effective date of termination that
none of the assets or business records belonging to the Company are in her
possession, remain under her control, or have been transferred to any third
person.

        17.   Effect of Waiver. The waiver by either party of a breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
subsequent breach hereof. No waiver shall be valid unless in writing.

        18.   Assignment. This Agreement may not be assigned by either party
without the express prior written consent of the other party hereto, except that
the Company (i) may assign this Agreement to any subsidiary or affiliate of the
Company, provided that no such assignment shall relieve the Company of its
obligations hereunder without the written consent of the Executive, and
(ii) will require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of the Company to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place. As used in this
Agreement, "Company" shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, or otherwise.

        19.   Entire Agreement; Effectiveness of Agreement. This Agreement sets
forth the entire agreement of the parties hereto and shall supersede any and all
prior agreements and understandings concerning the Executive's employment by the
Company, including, without limitation, the severance agreement between the
Executive and the Company, dated September 1, 2001, as amended. This Agreement
may be changed only by a written document signed by the Executive and the
Company. Notwithstanding the foregoing, this Agreement shall not supercede or
replace any agreement entered into between the Company and the Executive with
respect to any plan or benefit described in Section 7 or 8 herein.

        20.   Severability. If any one or more of the provisions, or portions of
any provision, of the Agreement shall be held to be invalid, illegal or
unenforceable, the validity, legality or enforceability of the remaining
provisions or parts hereof shall not in any way be affected or impaired thereby.

        21.   Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE SUBSTANTIVE AND PROCEDURAL LAWS OF THE
STATE OF DELAWARE WITHOUT REGARD TO RULES GOVERNING CONFLICTS OF LAW.

        22.   Arbitration. Other than as set forth in Section 13, any
controversy, claim or dispute arising out of or relating to this Agreement or
the Executive's employment by the Company, including, but not limited to, common
law and statutory claims for discrimination, wrongful discharge, and unpaid
wages, shall be resolved by arbitration in Denver, Colorado pursuant to then
prevailing National Rules for the Resolution of Employment Disputes of the
American Arbitration Association. It is the intent of the Company that,
following a Change of Control, the Executive shall not be required to incur any
expenses associated with the enforcement of her rights under this Agreement by
arbitration, litigation or other legal action because the cost and expense
thereof would substantially detract from the benefits intended to be extended to
the Executive hereunder. Accordingly, the Company shall pay the Executive on
demand the amount necessary to reimburse the Executive in full for all expenses
(including all attorneys' fees and legal expenses) incurred by the Executive in
enforcing any of the obligations of the Company under this Agreement, or in
defending any action by the Company against the Executive in respect of such
obligations or the obligations of the Executive under this Agreement, if such
action is commenced on or following a Change of Control. The Company shall pay
such expenses to the Executive upon demand in connection with any action
described in the preceding sentence which is commenced prior to a Change of
Control if the Executive substantially prevails on at least one material issue
in dispute.

        23.   Indemnification. During the Term, the Executive shall be entitled
to indemnification and insurance coverage for directors and officers liability,
fiduciary liability and other liabilities arising out of the Executive's
position with the Company in any capacity, in an amount not less than the
highest amount available to any other senior level executive or member of the
Board and to the full extent provided by the Company's certificate of
incorporation or by-laws, and such coverage and protections, with respect to the
various liabilities as to which the Executive has been customarily indemnified
prior to termination of employment, shall continue for at least six years
following the end of the Term. Any indemnification agreement entered into
between the Company and the Executive shall continue in full force and effect in
accordance with its terms following the termination of this Agreement.

        24.   Notices. All notices and other communications hereunder shall be
in writing and shall be given by hand delivery to the other party or by
registered or certified mail, return receipt requested, postage prepaid, or by
facsimile or nationally recognized overnight courier service, addressed as
follows:

If to Executive:

At the address set forth on the signature page.

If to the Company:

The Sports Authority, Inc.
1050 West Hampden Avenue
Englewood, Colorado 80110
Attn: General Counsel
Telecopy: 303-864-2188

        or to such other address as either party shall have furnished to the
other in writing in accordance herewith. Notice and communications shall be
effective when actually received by the addressee.

        25.   Withholding. The Company may withhold from amounts payable under
this Agreement any and all federal, state, and local taxes that are required to
be withheld by any applicable laws and regulations. The Company may also
withhold any amounts necessary pursuant to the benefit plans, policies, or
arrangements of the Company or otherwise, in accordance with any applicable
Company policies, laws and/or regulations.

* * * * *



        IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the date and year first above written.


 
 
THE SPORTS AUTHORITY, INC.
 
 
By:
 


--------------------------------------------------------------------------------

    Name: John Douglas Morton
Its: Chief Executive Officer
 
 


--------------------------------------------------------------------------------

Nesa Hassanein
Address and contact information for Nesa Hassanein as of the date hereof (not to
be included with any public filings):
 
 
 
 


--------------------------------------------------------------------------------


 
 
 
 


--------------------------------------------------------------------------------


 
 
 
 


--------------------------------------------------------------------------------


 
 
 
 





QuickLinks


Exhibit 10.18



EMPLOYMENT AGREEMENT
